Citation Nr: 1036957	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-28 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury, diagnosed as degenerative disc disease, lumbar spine.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to March 1959, 
in addition to service in the Reserve.

This matter is on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The Veteran's claims file was transferred in 2008 to 
the RO in Portland, Oregon, upon the Veteran's relocation to that 
jurisdiction.

This case was remanded by the Board in June 2010 to provide the 
Veteran a hearing.  As the Veteran failed to appear for the 
hearing, the case is now ready for disposition.

The Board notes that the Veteran's active duty service treatment 
records and, apparently his active duty personnel records, were 
destroyed in a fire at the National Personnel Records Center in 
1973.  

Under such circumstances, the Board recognizes that there is a 
heightened obligation to assist him in the development of the 
case, a heightened obligation to explain findings and 
conclusions, and a heightened duty to consider carefully the 
benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. 
App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 
217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A chronic low back disorder was not shown in service; the 
currently-diagnosed degenerative disc disease (DDD) of the lumbar 
spine was not shown until several decades after service.

2.  Degenerative disc disease is unrelated to service.


CONCLUSION OF LAW

Residuals of a low back injury, diagnosed as degenerative disc 
disease, lumbar spine, were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103(a), 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, to a 
degree of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's active duty service treatment records were 
unavailable for review and the Reserve treatment records, for 
service prior to his active duty time, are incomplete.  These 
Reserve records consist largely of copies of his entrance 
examination and a notation indicated he was unavailable for a 
Reserve separation examination.  

On his May 2005 claim, listing a back injury, the Veteran stated 
that he did not seek treatment for his back in service.   He 
explained that during service, he worked in a laboratory and sat 
on a solid steel stool.  His back would grow tired, so that he 
would get up to rest and stretch or his supervisor would give him 
another job.  He experienced an ache in his lower back then and 
he has been under a doctor's care ever since.

His wife submitted a May 2005 statement indicating she knew the 
Veteran during service and toward the end of his enlistment he 
did complain of his aching back and that hard stool.  She also 
observed that since service he had seen doctors "on and off" 
for his back.

Following service, the Veteran worked as a salesman.  He 
indicated in a 2007 statement that he had been treated by private 
physicians for his back pain since service; however they were now 
deceased and their records were unavailable.  The available post-
service evidence does not reflect low back symptomatology for 
years after service discharge. 

Specifically, in a March 2007 letter, a private osteopathic 
doctor stated he had treated the Veteran from 1965 to 1980 for 
lumbosacral strain, dating the onset of treatment to 6 years 
after service separation.  This private osteopath released one 
treatment report, dated April 2007, which included in its history 
that the Veteran was his 20 years ago  and had suffered from 
"LBP" (low back pain) since 1957 when he was in the service, 
worked in a lab and would sit and bend looking into a microscope.  

In yet another statement from this osteopathic doctor, dated 
October 2007, he remembered that he was treating the Veteran for 
a "lumbosacral back condition" starting in 1964, that as likely 
as not lower back pain started in 1958, and that the "low back 
condition" caused pain to the present time.  Finally, in January 
2008, a statement from his office indicated the Veteran's 
treatment reports from his practice had all been destroyed.     

	Even assuming treatment as early as 1964 or 1965, this is the 
first recorded symptomatology related to a low back disorder, 
coming some 5 to 6 years after discharge.  

Further, the Veteran's own statement to another private physician 
indicated his symptomatology had not been continuous over the 
decades since service.  Specifically, in August 1999, the Veteran 
sought treatment for his lower back from a private physician at a 
clinic in Oregon.  The August 1999 entry notes the Veteran had 
been experiencing back pain since riding a lawn mower the 
previous day.  The next statement reads "no trouble for 25 
years" and later that he had had a very painful weekend.  
Another treatment form dated the same day (August 1999) indicated 
the onset of pain was the day before and it had arisen out of the 
patient's employment.   

Also of note is another private treatment report, from a pain 
management center in Seattle, dated October 2001 which contained 
an evaluation of the Veteran's chronic low back pain.  The 
physician noted the onset of the pain was one year prior to the 
evaluation, after the Veteran played an "excessive amount" of 
golf over a short period of time.  This dates the onset to 2000.  
Again, this report included no reference to the Veteran's active 
duty service.

Therefore, the medical evidence does not reflect continuity of 
symptomatology.  In this case, the Board emphasizes the multi-
year gap between discharge from active duty service (1959) and 
his initial symptomatology associated with some chronic disorder 
in 1964 or 1965, some 5 to 6 years later.  In addition, the 
private osteopath indicated he stopped treating the Veteran in 
1980, a date which somewhat corresponds to the Veteran's 
statement to Dr. P in 1999 that he had had no trouble for "25 
years."  Finally, the October 2001 low back pain evaluation 
dated the onset of chronic low back pain to one year prior.

	In addition to the absence of documented post-service 
symptomatology related to the low back for many years, the 
evidence includes the Veteran's statements asserting continuity 
of symptoms.  The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").   
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  
	
	Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  
	
	A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  
	
	The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms"). 
	
	In determining whether statements submitted by the Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
	
	The Board has weighed the Veteran's statements regarding 
continuity of symptomatology but finds that they are contradicted 
by his own contemporary statement to his private, treating 
physician in August 1999.  Specifically, he stated he had not had 
trouble with low back pain in "25 years" and he attributed the 
recent onset of pain, from the day before, to his employment, 
which apparently consisted of use of a riding mover.  
	
	The Board also observes the August 1999 treatment report 
contained no mention of his active duty service in the late 1950s 
or of his use of a solid steel stool.  As part of the current VA 
disability compensation claim, in various recent statements, the 
Veteran has asserted that his symptoms of low back pain, now 
diagnosed as DDD, have been continuous since service.  He asserts 
that he continued to experience symptoms relating to the lower 
back after he was discharged from the service.   
	
	In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of chronic low 
back pain, now diagnosed as DDD after service separation.  
Further, the Board concludes that his assertion of continued 
symptomatology since active service, while competent, is not 
credible.  
	
	As discussed above, the Veteran's own statements to treating 
medical personnel date the onset of his back symptoms to an 
August 1999 employment injury and then in October 2000 after 
playing golf.  
	
	These statements are more credible because they were contemporary 
to the medical treatment and were made to the medical personnel 
who were in a position to treat the Veteran, as opposed to 
statements made years later in the context of pursuing a claim.  
See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (assigning more 
probative value to a contemporaneous medical record report of 
cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (giving higher probative value to a contemporaneous 
letter the veteran wrote during treatment than to his subsequent 
assertion years later).  See also Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (lay statements found in medical records when 
medical treatment was being rendered may be afforded greater 
probative value; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).
	
	Therefore, the Board finds that the Veteran's more recently-
reported history of continued symptoms of low back pain, now 
diagnosed as DDD, since active service is inconsistent with the 
other lay and medical evidence of record.  
	
	While not dispositive, the Board also emphasizes the multi-year 
gap between discharge from active duty service (1959) and initial 
reported symptoms related to a low back disorder in approximately 
1964 or 1965 (5 to 6 year gap).  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability). 
	
	The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his contemporaneous 
statements to treating physicians in 1999 and 2001 which date the 
onset of his low back pain, now diagnosed as DDD, to a day before 
and a year before and which attributed this pain to a workplace 
injury and excessive golf.  See Caluza v. Brown, 7 Vet. App. 498, 
512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(upholding Board's finding that a veteran was not credible 
because lay evidence about a wound in service was internally 
inconsistent with other lay statements that he had not received 
any wounds in service).  For these reasons, the Board finds that 
the weight of the lay and medical evidence is against a finding 
of continuity of symptoms since service separation.  
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
low back disorder, diagnosed as DDD, to active duty, despite his 
contentions to the contrary.    
	
	In support of his claim, the Veteran submitted private treatment 
records spanning 2001 to 2004 reflecting a diagnosis of chronic 
axial low back pain with multilevel DDD and facet syndrome at L4-
L5 and L5-S1.  The physician's evaluations did not include any 
mention of active duty service, which included sitting on a solid 
steel stool for extended periods of time in the late 1950s.
	
	The private treatment reports dated in 2005 from another 
physician include a diagnosis of lumbar DDD and sacroiliitis.  
The initial evaluation of lumbar complaints, dated February 2005, 
included in its history the Veteran's report that while the onset 
of the pain was gradual, he first experienced this episode of 
pain in 1999.  The Veteran did not recall any specific injury to 
the area that might have initiated the pain.  Again, the February 
2005 evaluation report contains no reference to active duty 
service.  
	
	In May 2005, this physician opined that it was "possible" the 
Veteran's present symptoms were initiated 40 years ago when he 
worked in the service lab and that his history "suggests" his 
initial flare of back pain began in the last 6 months of his 
service, and that that in-service back pain was "exactly" the 
same pain for which she was then treating the Veteran.     
	
The Board finds the opinion letter to have lower probative value 
for the following reasons.  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of limited 
scope, or where the basis for the opinion is not stated.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993). 

The Board is not obligated to accept medical opinions premised on 
a veteran's recitation of medical history.  See Godfrey v. Brown, 
8 Vet. App. 113 (1995).  However, reliance on a veteran's 
statements renders a medical report incredible only if the Board 
rejects the statements of the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992) for the proposition that Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran); see 
also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (Board may 
reject medical opinion based on facts provided by the veteran 
previously found to be inaccurate); Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (Board is not bound to accept uncorroborated 
account of veteran's medical history but must assess the 
credibility and weight of the evidence provided by the veteran 
rejecting it). 
	
	As discussed above, the Board has already found the Veteran's 
statements claiming to have experienced continuous symptoms since 
service to lack credibility, because he contradicted himself when 
describing his pain and its onset to contemporaneous treating 
physicians.  Again, the physician's initial evaluation, dated in 
February 2005, included the Veteran's statement dating the onset 
to the pain to 1999, that it began gradually, and that he could 
not remember any particular injury.  
	
	Medical reports already of record describe an August 1999 
workplace injury (riding mower) and a 2001 treatment report of 
chronic pain after excessive golf.  A May 2005 statement that the 
then-current pain was "exactly" like pain remembered from 40 
years ago stands in contradiction to the previous statement that 
he could not remember any specific injury and contradicts his 
statements to earlier physicians.  
	
	That in May 2005 the Veteran made this statement to a physician, 
who in turn included it in a letter, does not now make it more 
credible.  The mere transcription of medical history does not 
transform the information into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  
	
	The Board is not bound to accept a medical opinion that is based 
on lay history where that history is unsupported by the medical 
evidence.  See Boggs v. West, 11 Vet. App. 334, 340 (1998), 
aff'd, 188 F.3d 1335 (Fed. Cir. 1999).  While an examiner can 
render a current diagnosis based upon his examination of the 
appellant, without a thorough review of the record, an opinion 
regarding the etiology of the underlying condition can be no 
better than the facts alleged by the appellant.  Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  In effect, it is mere speculation.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).
	
As well, the opinion letter noted that it was "possible" the 
Veteran's present symptoms were initiated 40 years prior and that 
his history, plainly derived from the Veteran, "suggests."  
Service connection may not, however, be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 3.102.  

Medical possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  See also Davis v. West, 13 Vet. App. 178, 
185 (1999) (any medical nexus between the veteran's in-service 
radiation exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it was 
probable that the veteran's lung cancer was related to service 
radiation exposure); Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a possibility 
that his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).

	Finally, the Veteran submitted several opinion statements from 
the private osteopath discussed earlier regarding continuity of 
symptoms.  In January 2008, he informed VA that his office did 
not keep records beyond 10 years, therefore he had no treatment 
records to provide.  He also stated he treated the Veteran for 
lumbosacral strain between 1965 to 1980 with osteopathic 
manipulation and medication until the Veteran moved out of state.  
	
	Another physician also provide an April 2007 treatment report, 
that referred to the Veteran as having been a patient 20 years 
ago and which included the observation that the Veteran needed 
"some paper report" about his medical history.  The summary 
next referred to the Veteran having a history of low back pain 
since 1957, when he was in the Army and worked in a lab.  The 
physician also signed an October 2007 statement that he treated 
the Veteran for a lumbrosacral back condition beginning in 1964 
and "as likely as not" his low back pain began in 1958 in 
service.
	
	The Board finds these statements of little probative value.  The 
physician stated his office had no treatment records, as the 
Veteran moved away in 1980.  Therefore, any assessment offered by 
the physician was based on the Veteran's memory of his medical 
history, already found lacking in credibility due to 
contradictory statements, or the April 2007 evaluation, prepared 
for a Veteran who needed "some paper report" of his medical 
history.  
	
	Again, the mere transcription of medical history does not 
transform the information into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  The Board is not bound to 
accept a medical opinion that is based on lay history where that 
history is unsupported by the medical evidence.  See Boggs v. 
West, 11 Vet. App. 334, 340 (1998), aff'd, 188 F.3d 1335 (Fed. 
Cir. 1999).  
	
As well, the Board observes the Veteran's current claim was filed 
in May 2005.  The April 2007 treatment evaluation noted the 
Veteran's need for a document that contained his medical history.  
See Pond v. West, 12 Vet. App. 341 (1999) (although Board must 
take into consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such statements). 

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one competent 
medical authority over another, or the Board may find that no 
opinion is probative, as is the case here.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of limited 
scope, or where the basis for the opinion is not stated.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993). 

The Board recognizes that such an opinion cannot be rejected 
solely because it is based upon history supplied by the claimant, 
but the critical question is whether it is credible in light of 
all the evidence.  The Board may reject a medical opinion that is 
based on facts provided by the veteran which have been found to 
be inaccurate or because other facts present in the record 
contradict the facts provided by the veteran which formed the 
basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) (Board may reject such statements of the veteran if 
rebutted by the overall weight of the evidence).

The Board has already considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorder and 
active duty service.  While the Board reiterates that he is 
competent to report symptoms as they come to him through his 
senses, degenerative joint disease in the lumbar spine is not the 
kind of disorder that a lay person can provide competent evidence 
on questions of etiology or diagnosis.  See also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a 
layperson may provide competent evidence to establish a diagnosis 
where the lay person is "competent to identify the medical 
condition").  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in June 2005 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating / disability 
ratings, as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue / all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the claim 
of service connection for degenerative disc disease of the lumbar 
spine, originally claimed as a back injury, because there are no 
active duty service treatment reports available and the Veteran 
has stated he did not seek treatment in service.  Also, as 
discussed extensively above, credible evidence has stated the 
Veteran did not seek medical treatment for his lumbar spine until 
either 1964 or 1965, several years after discharge.  Further, 
there is no competent evidence of persistent or recurrent 
symptoms relevant to lumbar spine degenerative disc disease since 
active service until many years later.  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered an 
event, injury or disease in service" is his own lay statements, 
which the Board has already discussed, above, and found to be of 
very limited credibility.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  

The Court has held, in circumstances similar to this, where the 
supporting evidence of record consists only of a lay statement, 
that VA is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the veteran's 
claim because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  

Simply, there is no reasonable possibility that a medical opinion 
would aid in substantiating the Veteran's claim, since it could 
not provide evidence of a past event, specifically, sitting on a 
hard stool during the later period of the Veteran's enlistment.  
In addition, the Board finds that the medical evidence of record 
is sufficient to make a decision on the claim.  Therefore, remand 
for a VA examination is not warranted.

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the Veteran 
has not identified VA treatment records for the RO to obtain.  
Further, he submitted private treatment records from three 
treating physicians.  He has also named other physicians who are 
now deceased and whose records are therefore unavailable.     

Further, his statements as to continuity of symptomatology are 
found to lack credibility given the specific findings of his 
statements to his then private physician in 1999 of having had no 
symptoms in 25 years and of being recently injured at work.  
Therefore, the available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim.   

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for residuals of a low back injury, diagnosed 
as degenerative disc disease, lumbar spine, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


